FOR IMMEDIATE RELEASE SCOTT J. DUNCAN FX Energy, Inc. May 8, 2014 3006 Highland Drive, Suite 206 Salt Lake City, Utah 84106 (801) 486-5555 Fax (801) 486-5575 www.fxenergy.com FX Energy Reports Improved First Quarter Results Salt Lake City, May 8, 2014 – FX Energy, Inc. (NASDAQ: FXEN), today announced financial results for its first quarter ended March 31, 2014.The Company reported a first quarter net loss of $1.0 million, or $(0.02) per share.This compares to a net loss of $11.4 million, or $(0.22) per share, for the first quarter of 2013.Included in the Company’s quarterly results were noncash, intracompany foreign exchange losses of $1.2 million and $9.1 million in 2014 and 2013, respectively.Without the foreign exchange losses, the Company would have recorded net income of $0.3 million for the quarter ended March 31, 2014, and a net loss of $2.3 million for the quarter ended March 31, 2013. Higher Polish Gas Prices Offset Minor Production Declines Total revenues for the first quarter of both 2014 and 2013 were $9.5 million.Oil and gas revenues increased by approximately $62,000 from quarter to quarter.Higher natural gas prices in Poland offset slight declines in production. The average price received in Poland for the first quarter of 2014 was $7.42 per Mcf, compared to $7.18 per Mcf for the first quarter of 2013.The Polish low-methane tariff, which serves as the basis for the Company’s gas sales agreements, increased by 3.1% effective February 1, 2014.In addition, period-to-period strengthening in the Polish zloty produced a higher U.S. dollar-denominated average price in the first quarter of 2014.Unlike the U.S., demand for natural gas exceeds domestic Polish supplies and Poland imports most of the natural gas it uses.The higher natural gas prices of Poland versus those in the U.S. is one of the reasons for the Company’s focus on Poland. Higher oil prices and production led to a slight increase in quarterly oil revenues.Oil revenues of $920,000 in the first quarter of 2014 were 2% higher than $900,000 during the first quarter of 2013.Oil prices averaged $76.91 per barrel in the first quarter of 2014, compared to $76.46 per barrel in the same quarter of 2013.Oil production increased by 2% over 2014 levels.Currently all of the Company’s oil production is in the U.S., mostly from a relatively small and stable oil field in Montana.This oil is a relatively heavy grade of crude and sells at a discount to the standard WTI price. Total net oil and gas production during the first quarter of 2014 was 1,229 million cubic feet equivalent (Mmcfe) a daily average of 13.6 Mmcfe/d.First quarter 2013 production was 1,261 Mmcfe, a daily average of 14.0 Mmcfe/d. Production declines at the Company’s Roszkow and Zaniemysl wells were mostly offset by increases at the Winna Gora, Lisewo-1 and Komorze-3K wells. The Company expects production to begin at its Lisewo-2 well during the second half of 2014, which should add approximately 1.7 Mmcf/d of net production. Operating Cash Largely Unchanged Net cash provided from operating activities was $4.4 million during the first quarter of 2014, compared to $4.5 million during the 2013 first quarter.Exploration expenses during the first quarter of 2014 were $3.1 million lower than during the same quarter of 2013, most of which was attributed to a dry hole drilled during 2013.These lower costs were mostly offset by changes in other working capital items. Noncash Charges Continue to Vary The noncash foreign exchange losses of $1.2 million and $9.1 million for the first quarters of 2014 and 2013, respectively, are included in other income and expense.These figures come primarily from recognition of gains and losses on U.S. dollar-denominated, intercompany loans from FX Energy, Inc., to FX Poland, its wholly owned subsidiary.These are noncash gains and losses and could vary greatly depending upon future exchange rate changes.Two factors contributed to the lower foreign exchange loss during the 2014 quarter.First, during 2013, we converted approximately $45 million of loans between FX Energy Poland and FX Energy, Inc., to equity.The conversion was necessary in order to make future interest payments from FX Energy Poland to FX Energy, Inc., tax deductible in Poland.Second, exchange-rate fluctuation from year-end 2013 to March 31, 2014, of 1% was less than the exchange-rate fluctuation from year-end 2012 to March 31, 2013, of 2%.The lower amounts of intercompany loans outstanding and the decrease in exchange rate volatility resulted in a lower foreign exchange impact in 2014 compared to 2013. Earnings Conference Call Today, Thursday, May 8, 2014, at 4:30 PM EDT (2:30 PM MDT) The Company will host a conference call and webcast May 8, 2014, to discuss 2014 first quarter results and update operational items at 4:30 p.m. Eastern Daylight Time.Conference call information is as follows:US dial-in-number: 888-430-8701; International dial-in-number: 719-325-2298; Passcode: 9873981.Request: FX Energy, Inc. Conference Call. The call will also be webcast live and interested parties may access the webcast through FX Energy’s homepage at www.fxenergy.com.For those who are unable to participate in the live call, a rebroadcast will be available through the Company’s website for two weeks beginning one hour after the completion of the call. About FX Energy FX Energy is an independent oil and gas exploration and production company with production in the US and Poland.The Company’s main exploration and production activity is focused on Poland’s Permian Basin where the gas-bearing Rotliegend sandstone is a direct analog to the Southern Gas Basin offshore England.The Company trades on the NASDAQ Global Select Market under the symbol FXEN.Website www.fxenergy.com. FORWARD-LOOKING STATEMENTS This report contains forward-looking statements.Forward-looking statements are not guarantees.For example, exploration, drilling, development, construction, or other projects or operations may be subject to the successful completion of technical work; environmental, governmental or partner approvals; equipment availability; or other things that are or may be beyond the control of the Company.Operations that are anticipated, planned, or scheduled may be changed, delayed, take longer than expected, fail to accomplish intended results, or not take place at all. In carrying out exploration, it is necessary to identify and evaluate risks and potential rewards.This identification and evaluation is informed by science but remains inherently uncertain.Subsurface features that appear to be possible traps may not exist at all, may be smaller than interpreted, may not contain hydrocarbons, may not contain the quantity or quality estimated, or may have reservoir conditions that do not allow adequate recovery to render a discovery commercial or profitable.Forward-looking statements about the size, potential, or likelihood of discovery respecting exploration targets are certainly not guarantees of discovery, the actual presence or recoverability of hydrocarbons, or the ability to produce in commercial or profitable quantities.Estimates of potential typically do not take into account all the risks of drilling and completion nor do they take into account the fact that hydrocarbon volumes are never 100% recoverable.Such estimates are part of the complex process of trying to measure and evaluate risk and reward in an uncertain industry. Forward-looking statements are subject to risks and uncertainties outside FX Energy’s control.Actual events or results may differ materially from the forward-looking statements.For a discussion of additional contingencies and uncertainties to which information respecting future events is subject, see FX Energy’s SEC reports or visit FX Energy’s website at www.fxenergy.com. FX ENERGY, INC., AND SUBSIDIARIES Consolidated Balance Sheets (Unaudited) (in thousands) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Receivables: Accrued oil and gas sales Joint interest and other receivables VAT receivable Inventory Other current assets Total current assets Property and equipment, at cost: Oil and gas properties (successful-efforts method): Proved Unproved Other property and equipment Gross property and equipment Less accumulated depreciation, depletion, and amortization Net property and equipment Other assets: Certificates of deposit Loan fees Total other assets Total assets $ $ -Continued- FX ENERGY, INC., AND SUBSIDIARIES Consolidated Balance Sheets (Unaudited) (in thousands, except share data) -Continued- March 31, December 31, LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Total current liabilities Long-term liabilities: Notes payable Asset retirement obligation Total long-term liabilities Total liabilities Stockholders’ equity: Preferred stock, $0.001 par value, 5,000,000 shares authorized as of March 31, 2014, and December 31, 2013; no shares outstanding Common stock, $0.001 par value, 100,000,000 shares authorized as of March 31, 2014, and December31, 2013; 53,912,277 and 53,733,398 shares issued and outstanding as of March 31, 2014, and December 31, 2013, respectively 54 54 Additional paid-in capital Cumulative translation adjustment Accumulated deficit Total stockholders’ equity Total liabilities and stockholders’ equity $ $ FX ENERGY, INC., AND SUBSIDIARIES Consolidated Statements of Operations and Comprehensive Income (Unaudited) (in thousands, except per share amounts) For the Three Months Ended March 31, Revenues: Oil and gas sales $ $ Oilfield services 5 42 Total revenues Operating costs and expenses: Lease operating expenses Exploration costs Property impairments 46 Oilfield services costs Depreciation, depletion, and amortization Accretion expense 24 22 Stock compensation General and administrative costs Total operating costs and expenses Operating income (loss) Other income (expense): Interest expense Interest and other income 14 52 Foreign exchange loss Total other expense Net loss $ $ Basic and diluted net loss per common share $ $ Basic weighted average number of shares outstanding Diluted weighted average number of shares outstanding Other comprehensive loss: Foreign currency translation adjustment Comprehensive loss $ $ FX ENERGY, INC., AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) (in thousands) For the Three Months Ended March 31, Cash flows from operating activities: Net loss $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, depletion, and amortization Accretion expense 24 22 Property impairment Amortization of bank fees Stock compensation Foreign exchange losses Common stock issued for services Increase (decrease) from changes in working capital items: Receivables Inventory Other current assets Accounts payable and accrued liabilities Net cash provided by operating activities Cash flows from investing activities: Additions to oil and gas properties Additions to other property and equipment Net cash used in investing activities Cash flows from financing activities: Proceeds from notes payable Net cash provided by financing activities Effect of exchange rate changes on cash Net increase (decrease) in cash Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $
